DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102al as being anticipated by Adabi et al., US 2016/0261243 Al.
 Figs. 6 and 7 of Adabi et al. disclose circuits comprising: In Fig. 6, a voltage source that
supplies gain voltage (VDD); a power amplifier (64A, 64B); and a switch (56) electrically
coupled to the voltage source, ground, and the power amplifier, wherein the switch selectively
applies the gain voltage to the power amplifier and/or selectively applies ground to the power
amplifier.


Claims 1-3 are rejected under 35 U.S.C. 102al as being anticipated by Cohen,
US 9438172 B2.
Fig. 3 of Cohen discloses a circuit comprising: a voltage source that supplies gain voltage
(1.8V); a power amplifier (110); and a switch (202, 204) electrically coupled to the voltage
source, ground, and the power amplifier, wherein the switch selectively applies the gain voltage
to the power amplifier and/or selectively applies ground to the power amplifier.

Claims 1-2 are rejected under 35 U.S.C. 102al as being anticipated by Abdelfattah et al.,
US 9923520 B1.
Fig. 3 of Abdelfattah et al. discloses a circuit comprising: a voltage source that supplies
gain voltage (VBatt); a power amplifier (124); and a switch (322, 324) electrically coupled to the
voltage source, ground, and the power amplifier, wherein the switch selectively applies the gain
voltage to the power amplifier and/or selectively applies ground to the power amplifier.

Claims 1-2 are rejected under 35 U.S.C. 102al as being anticipated by Loraine et al.,
US 729075 B2.
Fig. 10 of Loraine et al. discloses a circuit comprising: a voltage source that supplies
gain voltage (Vcc); a power amplifier (107); and a switch ((104, 105, 101) electrically
coupled to the voltage source, ground, and the power amplifier, wherein the switch
selectively applies the gain voltage to the power amplifier and/or selectively applies
ground to the power amplifier.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over by Cohen, US 9438172 B2 in view of Adabi et al., US 2016/0261243 AI.
In Figs. 2 and 3, regarding claim 14, a method for controlling a radio frequency (RF) circuit, comprising: receiving a trigger signal (signal from 102); based on the trigger signal, switching an on state GaNFET (202), electrically coupled to a RF power amplifier (110), to connect the RF power amplifier to a DC voltage source (206); amplifying an RF signal with the RF power amplifier while the on state GaNFET is switched; ending an RF envelope (114); based on ending the RF envelop: switching again the on state GaNFET; switching an off state GaNFET,(204) also electrically coupled to the RF power amplifier, to drive the RF power amplifier substantially to ground; and discontinuing amplification of the RF signal with the RF power amplifier.
Regarding claims 3, 4 and 14, although Cohen does not show the power amplifier is a MOSFET, Adabi et al. has such teachings in Fig. 7. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply the teaching of Adabi et al. in the circuit of Cohen to have an optimum working condition for the circuit.


Claims 3-5 and.14-17 are rejected under 35 U.S.C. 103 as being unpatentable over by
Abdelfattah et al., US 9923520 B1 in view of Adabi et al., US 2016/0261243 Al.
Regarding claims 3 and 4, although Abdelfattah et al. does not show the power amplifier is a MOSFET, Adabi et al. has such teachings in Fig. 7. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply the teaching of Adabi et al. in the circuit of Abdelfattah et al. to have an optimum working condition for the circuit.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over by Loraine et al.,
US 729075 B2.
Although Loraine et al. uses bipolar transistor instead of MOSFET, they are just different
types of transistors and it would have been obvious before the effective filing date of the claimed
invention to a person having ordinary skill in the art to substitute one type of transistor for
another in the absence of unexpected results since such substitution is well known in the art.

Allowable Subject Matter
Claims 6-13 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA T NGUYEN whose telephone number is (571)272-1768. The examiner can normally be reached 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA T NGUYEN/Primary Examiner, Art Unit 2843                                                                                                                                                                                                        December 1, 2022